United States Court of Appeals
                     For the First Circuit


No. 19-1603

                   UNITED STATES OF AMERICA,

                           Appellee,

                               v.

                        ANTHONY FARMER,

                     Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF NEW HAMPSHIRE

     [Hon. Landya B. McCafferty, Chief U.S. District Judge]


                             Before

                 Thompson, Lipez, and Kayatta,
                        Circuit Judges.


     Jessica LaClair for appellant.
     Seth R. Aframe, Assistant United States Attorney, with whom
Scott W. Murray, United States Attorney, was on brief, for
appellee.



                       February 16, 2021
          KAYATTA, Circuit Judge.          We consider another attempt to

undo a guilty plea based on the Supreme Court's decisions in Rehaif

v. United States, 139 S. Ct. 2191 (2019) and United States v.

Davis, 139 S. Ct. 2319 (2019).         Anthony Farmer pled guilty to six

counts stemming from a robbery of a federal confidential informant

during a guns-for-cash deal, including one count of possession of

a firearm by a felon, in violation of 18 U.S.C. § 922(g)(1), and

one count of aiding and abetting the use of a firearm during and

in relation to a crime of violence, in violation of 18 U.S.C.

§§ 2, 924(c).     He   was    sentenced       to    198 months'     imprisonment.

Relying   on    Rehaif,      Farmer     challenges         the     indictment   on

jurisdictional grounds and the plea for plain error because the

government did not charge him with, and he did not plead guilty

to, knowing the facts that made him a person prohibited from

possessing a firearm under 18 U.S.C. § 922(g)(1).                      Relying on

Davis, Farmer also contends he should be entitled to withdraw his

plea to the section 924(c) count.                  In the alternative, Farmer

argues he is entitled to a remand for resentencing because the

prosecutor breached the plea agreement and because his sentence is

procedurally and substantively unreasonable.

          For   the    following      reasons,       we   affirm   both   Farmer's

conviction and the sentence imposed by the district court.




                                      - 2 -
                                 I.

          Because this appeal follows a guilty plea, we take the

facts from the undisputed portions of the presentence report

("PSR") and the transcripts of key court hearings.    United States

v. Romero, 906 F.3d 196, 198-99 (1st Cir. 2018).

          In 2014, Farmer was convicted of armed robbery and

conspiracy to commit armed robbery under New Hampshire law.     See

N.H. Rev. Stat. Ann. § 636:1.   During the course of that robbery,

the victim suffered a gunshot wound to his head.        Farmer was

sentenced to three to six years in state prison for the armed

robbery and served over three years in custody.1

          Just three months after being released on parole, Farmer

made clear that he had not been rehabilitated. On August 17, 2017,

Farmer and two co-defendants, Aaron Sperow and Raymond Perez,

agreed to sell three firearms to a person who, unbeknownst to them,

was a confidential informant for the Bureau of Alcohol, Tobacco

and Firearms.   Perez arranged for the sale to occur at his house.

Farmer provided the guns.    After the informant gave Farmer the

money for the firearms, Farmer revealed that the supposed sale was

actually a robbery.   He gave a gun to Sperow, who pointed it at

the informant and told him "you've been beat."     Farmer explained



     1  The maximum term of imprisonment under New Hampshire law
for armed robbery with a firearm is twenty years. See N.H. Rev.
Stat. Ann. §§ 636:1(III), 651:2(II-g).


                                - 3 -
they were retaliating for a theft by the informant's cousin.

Farmer then struck the informant with his hands, knocking him to

the ground, and continued to pummel him, only stopping when Perez's

mother entered the room.

            A short time later, all three defendants were arrested

after being pulled over in a vehicle registered to Farmer.                           Farmer

had $700 of the informant's previously marked "buy" money, while

Perez and Sperow each had $400.             Agents searched the car and found

a backpack like the one Farmer had worn during the robbery that

contained    two    firearms,       ammunition,         a    ski    mask,    gloves,      and

approximately seventy-one grams of cocaine.

            Farmer and his co-defendants were indicted on several

counts.     Because of his felony record, Farmer was charged with

violating the federal felon-in-possession statute.                           As was then

common, the indictment did not assert that Farmer knew he had been

convicted    of    a    crime   punishable        by    imprisonment         for     a   term

exceeding one year.         See 18 U.S.C. § 922(g)(1).                 Farmer was also

charged with aiding and abetting the use of a firearm during and

in   relation      to   a   crime    of    violence,          see    18     U.S.C.       §§ 2,

924(c)(1)(A), and the indictment specified "robbery of a person

having lawful charge, control and custody of money of the United

States,"    see    18    U.S.C.     § 2114(a),         and   "assault       on   a   person

assisting a federal officer or employee in the performance of

official duties," see 18 U.S.C. § 111(a)(1), (b), as the predicate


                                          - 4 -
crimes of violence.2              In addition, Farmer was charged with aiding

and abetting those predicate offenses, as well as with conspiracy

to commit robbery of money of the United States, in violation of

18 U.S.C. §§ 371, 2114(a), and with possession of cocaine with

intent to distribute, in violation of 21 U.S.C. § 841.

                 Farmer entered into a plea agreement under which the

government agreed to recommend that Farmer be sentenced at the

bottom of the sentencing guidelines range.                    Before accepting his

plea of guilty to all counts, the district court informed Farmer

that       a   conviction        for   violating   section 922(g)    required   the

government to prove three elements:                   (1) that Farmer had been

convicted of a crime punishable by imprisonment of a term exceeding

one year; (2) that he knowingly possessed the firearm described in

the    indictment;         and    (3) that   the   firearm    was   connected   with

interstate commerce.              As was common prior to Rehaif, the district

court did not inform Farmer that the government would also have to

prove that Farmer knew when he possessed the firearms that he had

previously been convicted of a crime punishable by more than a

year in prison.

                 Neither party objected to the PSR prepared by the United

States         Probation    Office,      which   calculated    Farmer’s   guideline



       2A duplicative count also charging Farmer with aiding and
abetting the "Use of a Firearm During and In Relation to a Crime
of Violence," 18 U.S.C. §§ 2 and 924(c), was ultimately dismissed.


                                           - 5 -
sentencing range as sixty-three to seventy-eight months, plus a

consecutive,      mandatory     minimum   seven-year     sentence    on     the

section 924(c) count.         After hearing from counsel for each party,

as well as Farmer himself, the district court sentenced Farmer to

an upwardly-variant ten-year sentence on the section 924(c) count,

and to the high end of the guidelines range on the remaining

counts,   to    be   served    consecutively   for   a   total   sentence    of

198 months' imprisonment.

            Less than a month after the district court sentenced

Farmer, the Supreme Court decided Rehaif v. United States, 139

S. Ct. 2191 (2019) and United States v. Davis, 139 S. Ct. 2319

(2019).   In Rehaif, the Court held that "in a prosecution under 18

U.S.C. § 922(g) . . . the Government must prove both that the

defendant knew he possessed a firearm and that he knew he belonged

to the relevant category of persons barred from possessing a

firearm."      139 S. Ct. at 2200.    As relevant here, Rehaif's holding

means that had Farmer gone to trial on the section 922(g)(1) count,

the government would have needed to prove beyond a reasonable doubt

that he knew he had been convicted of a crime punishable by

imprisonment for a term exceeding one year when he possessed the

gun.   See id. at 2198.           We have previously referred to this

knowledge requirement as the "scienter-of-status" element of a

section 922(g) offense.        See United States v. Burghardt, 939 F.3d

397, 400 (1st Cir. 2019).


                                     - 6 -
          In Davis, the Court invalidated the residual clause of

18 U.S.C. § 924(c).   139 S. Ct. at 2324.   Consequently, had Farmer

gone to trial on the section 924(c) count, the government would

have needed to show that the predicate crimes of violence "ha[ve]

as an element the use, attempted use, or threatened use of physical

force against the person or property of another."         18 U.S.C.

§ 924(c)(3)(A).

                                II.

          We turn now to the merits of the challenges Farmer raises

in this appeal, starting with his Rehaif-based challenge to his

conviction under 18 U.S.C. § 922(g)(1).

                                 A.

          Farmer advances two arguments based on Rehaif.     First,

he contends that because his indictment made no mention of his

scienter of status, the district court never acquired jurisdiction

over the section 922(g)(1) charge against him, and jurisdictional

defects are not waived by a plea.      Second, he contends that the

plea colloquy and the acceptance of his plea were defective due to

the failure to mention the government's need to prove his scienter

of status.




                               - 7 -
                                      1.

          Farmer's jurisdictional argument does not get out of the

starting blocks.   As we observed in Burghardt, the Supreme Court

has already explained that "defects in an indictment do not deprive

a court of its power to adjudicate a case."                397 F.3d at 402

(quoting United States v. Cotton, 535 U.S. 625, 630 (2002)).

          Although Farmer attempts to distinguish Cotton, we have

previously relied on Cotton in holding that a "failure adequately

to plead scienter in the indictment" of an Analogue Act violation

is a "non-jurisdictional" defect.          See United States v. Ketchen,

877 F.3d 429, 433 n.2 (1st Cir. 2017); see also United States v.

Urbina-Robles,   817   F.3d    838,    842   (1st   Cir.    2016)   (holding

indictment's omission of element of carjacking offense to be non-

jurisdictional defect).       So too here, the government's failure to

allege the scienter-of-status element in the indictment did not

deprive the district court of jurisdiction.3




     3  We are not alone in so ruling. See United States v. Hobbs,
953 F.3d 853, 856 (6th Cir. 2020); United States v. Espinoza, 816
F. App'x 82, 84 (9th Cir. 2020); United States v. Moore, 954 F.3d
1322, 1336 (11th Cir. 2020); United States v. Balde, 943 F.3d 73,
90–91 (2d Cir. 2019); see also United States v. Maez, 960 F.3d
949, 956 (7th Cir. 2020) (holding "indictment defects are never
jurisdictional" (citing Cotton, 535 U.S. at 631)).


                                  - 8 -
                                         2.

             Farmer's challenge to his plea colloquy fares little

better.     A guilty plea does not preclude an attack on the plea's

voluntariness.        See United States v. Ortiz-Torres, 449 F.3d 61, 68

(1st Cir. 2006).         Because Farmer did not raise this objection

below,     however,    we    review    his    claim    for   plain   error.      See

Burghardt, 939 F.3d at 402-03; United States v. Dominguez Benitez,

542 U.S. 74, 80 (2004).         Under that familiar standard, a defendant

must show "(1) an error, (2) that is clear or obvious, (3) which

affects his substantial rights . . . , and which (4) seriously

impugns the fairness, integrity, or public reputation of the

proceeding."     United States v. Correa-Osorio, 784 F.3d 11, 18 (1st

Cir. 2015).

             The parties agree that, in light of Rehaif, the first

two prongs of plain error review have been satisfied.                   As to the

third prong, Farmer argues the district court's failure to inform

him   of   the   scienter-of-status          element    constitutes    structural

error,     warranting       reversal    even    in     the   absence   of     actual

prejudice.4 But we have recently considered and rejected just such

a claim that Rehaif error per se satisfies the third prong of plain

error review.     See United States v. Patrone, No. 19-1486, 2021 WL



      4Although Farmer appears to direct his structural error
argument to the indictment, whether it is understood as a challenge
to the indictment or the plea makes no difference.


                                       - 9 -
128473, *3 (1st Cir. Jan. 14, 2021).         Accordingly, we turn to the

pivotal question:     Has Farmer shown that the error affected his

substantial rights?         In other words, has he demonstrated        "a

reasonable probability that [he] would not have pled guilty had he

been informed in accordance with Rehaif"? United States v. Guzmán-

Merced, 984 F.3d 18, 20 (1st Cir. 2020).

           In assessing whether such a showing has been made in

other cases, we have trained our attention in the first instance

on the extent to which being advised in accordance with Rehaif

would have changed the principal risk/benefit calculation inherent

in the decision to plead guilty.          Thus, in Burghardt we observed

that Rehaif would not have favorably altered the risk/benefit

calculation in favor of going to trial for a defendant who had

actually been sentenced several times to more than a year in prison

and who would have risked losing a three-level reduction under the

guidelines (for acceptance of responsibility) by going to trial.

939 F.3d at 403-06.   Hence, absent some reason to think otherwise,

there was no reasonable probability that the defendant would have

withdrawn his plea had he been informed in accordance with Rehaif.

Id.   By contrast, in Guzmán-Merced, the defendant, who had a

limited   education   and    documented    learning   disabilities,   only

received suspended sentences for his prior offenses (none of which

exceeded one year), never served a single day in prison, and

allegedly committed the section 922(g) violation four years after


                                  - 10 -
his   prior     convictions.     984    F.3d     at   20-21.         Under   those

circumstances, we found that the defendant could have plausibly

thought that requiring the government to prove the scienter-of-

status element beyond a reasonable doubt would have created a

decent   enough    shot   at   acquittal    to   outweigh      the    risk    of   a

marginally longer sentence should he go to trial and lose.                   Id. at

21.

              This type of calculus dooms Farmer.        Because he actually

served three years in prison on his robbery conviction, he could

not have plausibly thought that Rehaif in any way increased his

chances of an acquittal, and he would have risked losing an

acceptance of responsibility sentencing reduction by not pleading.

He has therefore failed to carry his burden of showing it is

reasonably probable that he would not have pled guilty to the

illegal possession charge under section 922(g)(1) had the district

court told him the government was required to prove beyond a

reasonable doubt the scienter-of-status element.

                                       B.

              We turn next to Farmer's contention that his plea was

involuntary because he entered it without knowledge of the decision

of the United States Supreme Court in United States v. Davis, 139

S. Ct. 2319 (2019).       Had Davis been decided sooner, he claims, he

would not have pled guilty to the section 924(c) count and the two

predicate crimes of violence charged in support of that count --


                                   - 11 -
aiding and abetting robbery of money of the United States, 18

U.S.C. §§ 2, 2114(a), and aiding and abetting assault on a person

assisting an officer of the United States in the performance of

official    duties,    18    U.S.C.      §§ 2,   111(a)(1),   (b).   Also,   he

continues, had he not pled guilty to those charges, he would have

decided    to   try   to    beat   the    illegal   possession   charge   under

922(g)(1) as well.         Farmer not having raised this challenge below,

the parties agree our review of this claim is for plain error.

For the following reasons, we conclude that there was no clear

error.

            We begin with section 924(c)(1)(A).           Under that section,

any person who commits a "crime of violence" while possessing a

firearm receives a term of imprisonment of at least five years.

The term "crime of violence" is defined in turn as any felony

offense that:

            (A) has an element the use, attempted use, or
            threatened use of physical force against the
            person or property of another, or

            (B) that    by   its   nature,   involves   a
            substantial risk that physical force against
            the person or property of another may be used
            in the course of committing the offense.

18 U.S.C. § 924(c)(3).

            The foregoing clause (A) is often referred to as the

"elements" clause, while clause (B) is often called the "residual"

clause.    See Davis, 139 S. Ct. at 2324.              In Davis, the Supreme



                                      - 12 -
Court    struck   down    clause (B),       the   residual     clause,   as

unconstitutionally vague.     Id.    And it is that ruling upon which

Farmer predicates his claim of reversible error in the acceptance

of his plea of guilty.

           The pertinent offenses to which Farmer pled guilty are

the charge under section 924(c)(1)(A)(ii) for use of a firearm in

committing a crime of violence, and the two counts that each served

as the requisite crime of violence:         a charge of using a dangerous

weapon in committing a forcible assault on a person assisting an

officer of the United States under 18 U.S.C. § 111(b); and a charge

of forcibly robbing United States money and endangering the life

of the person in charge of that money by the use of a dangerous

weapon under 18 U.S.C. § 2114(a).

           At the plea colloquy, the judge accurately described the

elements    of    the    charged    offenses      under   section 111(b),

section 2114(a), and section 924(c). Farmer claims no error --

much less clear error -- in those descriptions.5             The judge then

described the § 924(c) count as follows:


     5  In his reply, Farmer does suggest with little elaboration
that the district court's explanation of the section 111(b) charge
at the plea colloquy failed to make clear that the "use" of the
weapon requires that the weapon be used as a weapon (as opposed to
an item of exchange) during commission of the assault.      To the
extent Farmer intended to make this argument as a challenge to the
acceptance of his plea, he waived it by not raising it at all in
his opening brief.    Waste Mgmt. Holdings, Inc. v. Mowbray, 208
F.3d 288, 299 (1st Cir. 2000). And even if he had not waived it,



                                   - 13 -
             A person commits the crime of use of a firearm
             during and in relation to a crime of violence
             as         a         principal          [under
             section 924(c)(1)(A)(ii)]    if,   first,   he
             commits a crime of violence for which he may
             be prosecuted in a court of the United States,
             here, the crime of robbery of money of the
             United States and the crime of assault on a
             person assisting an officer of the United
             States in the performance of official duties;
             second, he knowingly uses or carries a firearm
             during and in relation to such crime, and,
             third, he knowingly brandishes the firearm
             during and in relation to such crime.

             Farmer points to no clear error in this description that

caused him any prejudice.    In particular, he does not contest that

the charged assault under section 111(b) is a crime of violence

under the elements clause of section 924(c), see United States v.

Taylor, 848 F.3d 476, 492-93 (1st Cir. 2017), which was unaffected

by Davis.6     The law is less clear as to whether section 2114(a)

describes a crime of violence under the elements clause.      See id.

at 491 (declining to decide the question).       Yet on plain error




the district court explained that the government would have to
show under section 111(b) that "he use[d] a deadly or dangerous
weapon to commit the forcible action" that constitutes the assault.
That description makes clear the weapon could not simply be used
as an item of exchange.
     6  Farmer does argue that, after Davis, aiding and abetting a
crime of violence is not categorically a crime of violence. But,
as Farmer acknowledges, we have previously rejected that argument
under the elements clause. See United States v. García-Ortiz, 904
F.3d 102, 109 (1st Cir. 2018). Thus, even after Davis, we cannot
say that it was clear error for the district court to describe
aiding and abetting a crime of violence as constituting a crime of
violence.


                                - 14 -
review, that very lack of clarity precludes us from finding the

district court's description of section 2114(a) as a crime of

violence to be clear error.

          Farmer implies that the district court should have gone

on to explain to him that if the government stumbled and ended up

convicting him of only lesser-included versions of each offense,

those lesser included versions, according to Farmer, would not

have qualified as crimes of violence in the absence of the residual

clause now stricken by Davis.    And if he had known that, he says,

he would have taken a shot at trying the charges against him.

          On plain error review, there are at least two fatal

defects in this argument.     First, Farmer points to no case law

requiring that a judge at a plea colloquy must describe what will

happen if the government can only prove a lesser-included offense

which was not separately charged.   Rule 11 only requires the judge

to determine that the defendant understands "the nature of each

charge to which the defendant is pleading" before accepting a

guilty plea.   Fed. R. Crim. P. 11(b)(1)(G) (emphasis added).    We

see no clear and obvious error in failing to describe the nature

of other, lesser offenses to which the defendant is not pleading.

See Correa-Osorio, 784 F.3d at 22 (rejecting a claim of error that

was contradicted by caselaw and explaining that "the plain-error

standard is extremely difficult to prove" (internal quotation

marks and citation omitted)).


                                - 15 -
          Second, even if there had been clear error, Farmer's

challenge still fails because he cannot show prejudice.7   One crime

of violence suffices to satisfy section 924(c). And it is entirely

implausible that Farmer could have thought he could beat the

aggravated section 111(b) claim on the merits.

          The charged section 111(b) assault occurred after the

confidential informant gave Farmer the money for the firearms, at

which point Farmer gave a gun to Sperow, who pointed it at the

informant and told him "you've been beat."     Farmer asserts that

because he was charged as an aider and abettor of Sperow's assault,

the government would have to prove not only that Sperow assaulted

the informant with the intent to commit robbery, but also that

Farmer had "advance knowledge" that Sperow would do so with such

intent.   United States v. Fernández-Jorge, 894 F.3d 36, 52 (1st

Cir. 2018).    But according to Farmer, the "assault with the

dangerous weapon was not done with the intent to commit robbery

because at that point, the taking was complete."   Instead, Farmer

argues, the purpose of the assault was to punish the informant's

cousin.   Farmer therefore contends that it would be difficult to



     7  Although, as Farmer notes, the government made no argument
under the prejudice prong, we may "'affirm on any basis apparent
in the record,' even if it would 'require[] ruling on arguments
not reached by the district court or even presented to us on
appeal.'" Williams v. United States, 858 F.3d 708, 714 (1st Cir.
2017) (quoting Young v. Wells Fargo Bank, N.A., 717 F.3d 224, 237
n.11 (1st Cir. 2013)).


                              - 16 -
prove Sperow brandished the firearm with intent to rob, let alone

that Farmer had "advance knowledge" of Sperow's intent to assault

with intent to rob.

            This defense falters before it even gets out of the gate.

The   robbery   here   was   not   consummated   by   the    taking   of   the

informant's money, but by the refusal to give him the firearms.

And   the   defendants   achieved    the    informant's     acquiescence   by

Sperow's action of pointing the gun at him.            It is thus beyond

reasonable dispute that Sperow brandished the firearm with the

intent to rob the informant.        As to Farmer's "advance knowledge"

of Sperow's intent to effectuate a robbery, it was Farmer himself

who, after taking the informant's money, gave the gun to Sperow.

The fact that Farmer then told the informant they were doing all

this because they thought the informant's cousin robbed them does

nothing to negate the fact that Sperow carried out the assault

with a deadly weapon with the intent to rob the informant.

            Given the foregoing, we find it implausible that Farmer

would have risked the potential benefits of pleading guilty in

order to take a shot at beating the section 111(b) count, which

charged an offense that constitutes a crime of violence even post-

Davis.      And for that reason, he has not shown a reasonable

probability he would not have pled guilty to the section 924(c)

count.   See United States v. Takesian, 945 F.3d 553, 566 (1st Cir.

2019)    ("'A   reasonable    probability[] . . .      is    a   probability


                                   - 17 -
sufficient to undermine confidence in the outcome' -- i.e., it is

more than a mere possibility, but less than a preponderance of the

evidence." (quoting Dominguez Benitez, 542 U.S. at 83 n.9)).

           Accordingly, for each of the foregoing reasons, Farmer's

challenge to the acceptance of his plea based on Davis fails on

plain error review.

                                  C.

           We next consider Farmer's challenges to his sentence,

beginning with his argument that the prosecutor breached the plea

agreement by failing to "affirmatively" recommend a bottom-of-the-

guidelines sentence.    According to Farmer, that failure entitles

him to a new sentencing hearing before a different judge, in which

the government would fully comply with the agreement.

           "A defendant who has entered into a plea agreement with

the government, and himself fulfills that agreement, is entitled

to the benefit of his bargain."   United States v. Saxena, 229 F.3d

1, 6 (1st Cir. 2000).    To satisfy this obligation, the prosecutor

must pay "more than lip service to, or technical compliance with,

the terms of a plea agreement."   United States v. Marín-Echeverri,

846 F.3d 473, 478 (1st Cir. 2017) (quoting United States v.

Almonte-Nuñez, 771 F.3d 84, 89 (1st Cir. 2014)).

           In evaluating whether a prosecutor has complied with a

sentencing recommendation in a plea agreement, "we examine the

totality   of   the   circumstances[]    to   determine   whether   'the


                                - 18 -
prosecutor's overall conduct is reasonably consistent with making

such a recommendation, rather than the reverse.'"               United States

v. Ubiles-Rosario, 867 F.3d 277, 283 (1st Cir. 2017) (quoting

United States v. Gonczy, 357 F.3d 50, 54 (1st Cir. 2004)) (internal

citation and alterations omitted)).              Because Farmer did not object

to the purported breach of the plea agreement during the sentencing

hearing, our review is for plain error.                See Almonte-Nuñez, 771

F.3d at 89.       For the following reasons, we find no clear and

obvious error.

            The plea agreement required the government to recommend

that   Farmer     be   sentenced      to   the   mandatory   minimum     for   the

section 924(c) count and to the bottom of the applicable sentencing

guidelines range for all other counts. The government's sentencing

memorandum fully conformed with that requirement.              The problem was

that neither party's sentencing memorandum convinced the court.

The court began the sentencing hearing by noting that it was not

only "troubled" by the low-end guidelines recommendation, but that

it was actually considering an upward variance.                 After defense

counsel argued, the court remained unassuaged.                 The prosecutor

then began by trying to assure the court that the recommended

sentence    "is    still   a   very    significant     sentence"   and    "would

represent   a     fairly   significant      increase    over   [Farmer's]      co-

defendants."




                                      - 19 -
             The   prosecutor   proceeded   to    make   clear     that   she

"share[d] absolutely the concerns the Court ha[d] raised" and that

she did not "see any point in belaboring them."           She then pointed

out why the court should not vary downward and concluded by saying

that she "would certainly defer to the Court's discretion with

regard to where in the guidelines that sentence ultimately is

placed."

             We see no breach of the agreement.        To the contrary, we

see a prosecutor who persisted in advocating as agreed even in the

face of headwinds, sought to assure the court that the recommended

sentence took into account the court's concerns, and concluded

with an acknowledgement of the court's wide discretion, even then

implying the government's continued preference for a non-variant

sentence.8      So viewed, the prosecutor's "overall conduct" strikes

us as "reasonably consistent with" the plea agreement, "rather

than the reverse."        Ubiles-Rosario, 867 F.3d at 283 (quoting

Gonczy, 357 F.3d at 54); see also United States v. Canada, 960

F.2d 263, 270 (1st Cir. 1992) (noting that a prosecutor is not

obliged to present an agreed recommendation "with any particular

degree     of   enthusiasm").     Examining      the   "totality    of    the




     8 Farmer faults the prosecutor for phrasing the low-end
recommendation in the past tense, but the context makes clear that
in doing so she was simply acknowledging the court's sentencing
discretion.


                                  - 20 -
circumstances," Ubiles-Rosario, 867 F.3d at 283, we find no clear

or obvious error.

          Farmer next attacks the procedural reasonableness of his

sentence, arguing that by failing to group his felon-in-possession

offense with his drug distribution offense, the district court

miscalculated the applicable "Multiple Count Adjustment."                  As

Farmer acknowledges, he did not raise this challenge below, so

once again we review for plain error.            See Molina-Martinez v.

United States, 136 S. Ct. 1338, 1343 (2016).

          "All counts involving substantially the same harm shall

be grouped together into a single Group."         U.S.S.G. § 3D1.2.        The

guidelines provide four rules for determining when counts involve

"substantially the same harm."       See id. § 3D1.2(a)-(d).         Farmer

relies on the fourth rule, subsection (d), which provides that

counts should be grouped

          [w]hen the offense level is determined largely
          on the basis of the total amount of harm or
          loss, the quantity of a substance involved, or
          some other measure of aggregate harm, or if
          the offense behavior is ongoing or continuous
          in nature and the offense guideline is written
          to cover such behavior."

Id. § 3D1.2(d).

          Farmer    does   not   explain   how   the   rule   laid   out   in

subsection (d) applies to this case.         Rather, he points to the

subsection's instruction that offenses covered by a specified list

of guidelines provisions "are to be grouped," while offenses


                                  - 21 -
covered by another list of provisions are "excluded from the

operation" of subsection (d).          Id.     It is true, as Farmer notes,

that   guidelines        sections 2D1.1      and   2K2.1,      which    govern    the

offenses at issue here, are included in the list of provisions

that   are    "to   be    grouped,"    see    id.,    and    that      the   relevant

application note states that "most . . . drug offenses, [and]

firearm      offenses . . .     are    to     be     grouped    together"       under

subsection (d), id. § 3D1.2, cmt. n.6.

             The application note goes on to explain, however, that

"[c]ounts involving offenses to which different offense guidelines

apply are grouped together under subsection (d) if the offenses

are of the same general type and otherwise meet the criteria for

grouping under this subsection."            Id. (noting "[t]he 'same general

type' of offense is to be construed broadly").                      Even construed

broadly,     Farmer's      felon-in-possession         and     drug    distribution

offenses are not clearly "of the same general type."                         Although

firearms are often tools of the drug trade, "it is not inevitable

that firearms located in proximity to drugs are related to the

drug activity."      United States v. Espinosa, 539 F.3d 926, 929 (8th

Cir. 2008).      In Farmer's case, drugs were found in his backpack

following the use of firearms in an assault and robbery arising

out of an arms deal.         Farmer presents no evidence that the drugs

bore any relation to the firearms, other than the fact of physical

proximity.      Standing alone, that is insufficient to show the


                                      - 22 -
offenses are obviously of the same general type.9   See id. at 929-

30 (upholding decision not to group drug manufacture and firearm

offenses under subsection (d) where firearms were found in a garage

used to produce methamphetamine).

           Lastly, Farmer challenges the substantive reasonableness

of his sentence, arguing the three year upward variance he received

and the disparity between his 198-month sentence and the 102-month

sentence of his co-defendant Sperow were unwarranted.

           Farmer acknowledges that part of this disparity arises

from that fact that, unlike Sperow, he was charged with and pled

guilty to possession of cocaine with intent to distribute, in

violation of 21 U.S.C. § 841.     Nonetheless, Farmer contends, the

remaining disparity between their sentences cannot be adequately

explained by differences in their culpability for the instant

offense, their criminal histories, or their respective mitigating

factors.

           As Farmer preserved this claim, we review for abuse of

discretion, looking at "the totality of the circumstances," United

States v. García-Mojica, 955 F.3d 187, 194 (1st Cir. 2020) (quoting

United States v. Vázquez-Martínez, 812 F.3d 18, 26 (1st Cir.


     9  In light of this conclusion, we need not resolve the
parties' disagreement concerning the government's contention that
the failure to group the offenses caused no prejudice because
grouping would have resulted in a higher overall guidelines range
due to a two-level adjustment for possessing a gun in relation to
a drug crime.


                                - 23 -
2016)), and asking "whether the sentence is the product of 'a

plausible . . . rationale and a defensible result,'" United States

v. Rivera-González, 776 F.3d 45, 51 (1st Cir. 2015) (omission in

original) (quoting United States v. Martin, 520 F.3d 87, 96 (1st

Cir. 2008)).

            On appeal, Farmer adds a new, unpreserved argument:             The

disparity was on account of race, with Farmer being black and

Sperow white.    He offers, though, no hint of any support for the

claim of racial bias other than contending that we should infer

implicit bias because he received an otherwise unjustified upward

variance, while Sperow received a downward variance.                  So, from

either angle, his argument requires a showing that the different

sentences   cannot   be   explained      by   appropriate   factors    in   the

record.10

            Farmer   fails   to   make    such   a   showing.   Farmer      was

convicted of an additional offense that Sperow did not commit --

carrying seventy-one grams of cocaine.           Farmer brought the guns,

gave one to Sperow, and then he alone beat the victim.                  Farmer

took the lion's share of the proceeds.            And, most significantly,

Farmer and Sperow's criminal history calculations did not take



     10 In his reply, Farmer also frames his argument as being
that the district court "unreasonably failed to consciously
consider that Farmer is black." As this argument was neither made
below nor in Farmer's opening brief, it is waived. See Henderson
v. Mass. Bay Transp. Auth., 977 F.3d 20, 31 n.10 (1st Cir. 2020).


                                   - 24 -
into account that Farmer's prior crime involved robbery, guns, and

a shooting, while Sperow's involved non-violent drug offenses and

a drunk driving offense.      Across the board, Farmer presented a

more violently recidivist record than did Sperow.

          Repeated episodes of violent conduct are a key factor

judges consider in weighing the appropriate length of a sentence

to deter criminal conduct and protect the public, see 18 U.S.C.

§ 3553(a)(2)(B), (C), and Farmer's history of violent conduct is

precisely what the sentencing judge pointed to in distinguishing

Farmer's sentence from Sperow's.

          In a last bid to show the sentencing disparity was

unwarranted, Farmer argues that the district court minimized his

mitigating factors, which he claims were weightier than Sperow's.

The record shows, however, that the district court considered the

mitigating factors and, as a result, gave Farmer a lower sentence

than the one it had initially intended to give.     Furthermore, the

court explained that it felt his mitigating factors did not support

a lower sentence when weighed against his criminal record and

violent actions in this case, given the court's paramount concern

with protecting the public.

          In sum, Farmer asks us to compare apples to oranges.

Importantly, the district court thoroughly explained its reasons

for sentencing Farmer as it did and welcomed argument and evidence

to the contrary.   We cannot say that the disparity between Farmer


                               - 25 -
and Sperow's sentences is inconsistent with the district court's

consideration of appropriate factors.

          Finally, leaving no stone unturned, Farmer takes issue

with the district court's failure to complete a form for the

Sentencing   Commission     entitled   "Statement    of   Reasons"    (SOR)

explaining   the   upward   variance     it   imposed.    See   18   U.S.C.

§ 3553(c)(2).   Though Farmer contends this failure interfered with

Congress's goal of data collection, he has failed to point to any

way in which he was harmed by the absence of an SOR.                 An SOR

"serves a largely administrative purpose," Vázquez-Martínez, 812

F.3d at 25, and a "district court's failure to docket, or even

complete, an SOR 'does not require vacation of the sentence absent

a showing of prejudice,'" United States v. Morales-Negrón, 974

F.3d 63, 68 (1st Cir. 2020) (quoting United States v. Fields, 858

F.3d 24, 31 (1st Cir. 2017)).     Given the district court's thorough

oral explanation for the sentence and variance and the absence of

any harm to Farmer, we find the district court's failure to issue

an SOR to the Sentencing Commission does not entitle Farmer to a

new sentencing.    See Vázquez-Martínez, 812 F.3d at 25-26.

                                  III.

          For the foregoing reasons, we affirm Farmer's conviction

and sentence.




                                 - 26 -